548 F.2d 138
94 L.R.R.M. (BNA) 3152
AWREY BAKERIES, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 75-2179.
United States Court of Appeals,Sixth Circuit.
Dec. 30, 1976.Rehearing Denied Feb. 11, 1977.

Kenneth J. Fiott, Gary W. Novara, Fiott & Burwell, Dearborn, Mich., for petitioner.
Elliott Moore, Deputy Assoc. Gen. Counsel, William Wachter, Michael K. Schmier, Michael D. Stein, Washington, D. C., for respondent.
Before PHILLIPS, Chief Judge, and McCREE and ENGEL, Circuit Judges.

ORDER

1
This case is before the court on the petition of Awrey Bakeries, Inc., to review the decision of the National Labor Relations Board reported at 217 N.L.R.B. 730.  The Board has cross applied for enforcement.  Reference is made to the decision of the Board for a recitation of pertinent facts.


2
Upon consideration, the court concludes that substantial evidence on the record as a whole supports the findings of the Board that petitioner violated § 8(a)(5) and (1) of the Act by transferring unit work from one group of employees to another, and by laying off the employees previously doing this work, without affording the Union an opportunity to bargain collectively concerning these actions, and that the Board's order was an appropriate remedy within the prerogative of the Board.


3
It is ORDERED that the order of the Board be and hereby is enforced.